Filed 1/19/21 P. v. Fallas CA1/2

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A157818
 v.
 VICTOR FALLAS, JR.,                                                    (San Mateo County
                                                                        Super. Ct. No. 19NF001509A)
           Defendant and Appellant.


         Following a conviction for second degree robbery, defendant Victor
Fallas, Jr. was placed on probation. On appeal, he argues that three
probation conditions listed in the June 7, 2019 minute order of his sentencing
hearing must be stricken, because they were not included in the trial court’s
oral pronouncement of judgment.
         “In a criminal case, judgment is rendered when the trial court orally
pronounces sentence” (People v. Karaman (1992) 4 Cal.4th 335, 344, fn. 9),
and “[e]ntry of the judgment in the minutes of the court is a clerical function.”
(Id. at p. 345, fn. 11.) “As a general rule, when there is a discrepancy
between the minute order and the oral pronouncement of judgment, the oral
pronouncement controls. [Citation.] The California Supreme Court has also
stated that ‘a record that is in conflict will be harmonized if possible,’ but if
the reporter’s transcript and the clerk’s transcript—the minute order in this



                                                               1
case—cannot be reconciled, we do not automatically defer to the reporter’s
transcript, but rather adopt the transcript that should be given greater
credence under the circumstances of the particular case.” (People v.
Contreras (2015) 237 Cal.App.4th 868, 880.)
      The People concede that two of the written probation conditions
challenged on appeal must be stricken because they were not orally imposed
at the sentencing hearing: condition number 18, pertaining to the
reimbursement of court-appointed attorney fees, and condition number 19
requiring defendant to pay fines and assessments. Accordingly, we will order
them stricken from the minute order and no discussion is necessary.
      The final probation condition defendant challenges as exceeding the
scope of the court’s oral pronouncement of judgment is number 17, which
requires him to “seek and maintain full-time employment.” We agree that
this, too, must be stricken.
      At the sentencing hearing, the trial court orally ordered defendant to
“maintain full-time employment and/or education or vocational training as
directed by your probation officer.” (Italics added.) Consistent with that
directive, one of the conditions of probation contained in the minute order,
number 16, directs him to “seek and maintain full-time employment and/or
participat[e] in a vocational or educational program as directed by the
Probation officer.” Condition number 17, however, directs defendant only to
be employed full-time. Because it omits the option of participating in an
educational or vocational program as an alternative to maintaining full-time
employment, it conflicts both with the court’s oral pronouncement of
judgment and with condition number 16.
      The People argue condition number 17 is not inconsistent with the
court’s oral pronouncement of judgment. That is because, the People contend,



                                       2
condition 16 clarifies the court’s intent of permitting education or training as
alternative to full-time employment. But this argument tacitly acknowledges
that condition 17 itself fails to reflect the court’s intent.
      It is clear that condition 17 is a ministerial error. There is no
indication in the record the court intended the probation condition to be
limited solely to full-time employment, and so the court’s more inclusive oral
pronouncement must control. (See People v. Contreras, supra,
237 Cal.App.4th at p. 881.) It conflicts with the trial court’s intended
sentence, and we will instruct the clerk to strike it in order to correct the
minute order to reflect the condition imposed orally at the sentencing
hearing. (Ibid.) Striking condition number 17 while leaving condition
number 16 in place will reflect the court’s intended judgment.
                                  DISPOSITION
      The clerk of the court is directed to strike condition numbers 17, 18
and 19 in the court’s minute order of June 7, 2019. The clerk is also directed
to provide a certified copy of the corrected minute order to the probation
department.




                                          3
                                 STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




People v. Fallas (A157818)


                             4